Case 1:18-cv-00672-RCL Document 59-1 Filed 03/30/20 Page 1 of 9

                                                   EXHIBIT 1
Case 1:18-cv-00672-RCL Document 59-1 Filed 03/30/20 Page 2 of 9
Case 1:18-cv-00672-RCL Document 59-1 Filed 03/30/20 Page 3 of 9
Case 1:18-cv-00672-RCL Document 59-1 Filed 03/30/20 Page 4 of 9
Case 1:18-cv-00672-RCL Document 59-1 Filed 03/30/20 Page 5 of 9
Case 1:18-cv-00672-RCL Document 59-1 Filed 03/30/20 Page 6 of 9
Case 1:18-cv-00672-RCL Document 59-1 Filed 03/30/20 Page 7 of 9
Case 1:18-cv-00672-RCL Document 59-1 Filed 03/30/20 Page 8 of 9
Case 1:18-cv-00672-RCL Document 59-1 Filed 03/30/20 Page 9 of 9
